 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12 EDDIE B.                         )     Case No. CV 18-07384-AS
                                    )
13                   Plaintiff,     )         JUDGMENT
                                    )
14        v.                        )
                                    )
15 ANDREW M. SAUL, Commissioner     )
     of the Social Security         )
16 Administration,                  )
                                    )
17                   Defendant.     )
                                    )
18
19        IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20 Social Security Administration is reversed in part and the matter is
21 remanded for further administrative action consistent with the Opinion
22 filed concurrently herewith.
23
24
     Dated: August 26, 2019.
25
26                                                  /s/
                                                ALKA SAGAR
27                                      UNITED STATES MAGISTRATE JUDGE
28
